Citation Nr: 0030487	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for PTSD.  In the course of the appeal, the 
veteran's claims file was transferred to the custody of the 
Chicago, Illinois, VA RO, which is now the agency of original 
jurisdiction.  

The veteran was initially represented in his appeal by 
Vietnam Veterans of America (VVA).  However, in October 1999, 
correspondence was received from VVA informing VA that its 
representation of the veteran in his claim had been revoked.  
The veteran is currently pursuing his appeal unrepresented.

The Board notes that the veteran is also seeking an increased 
evaluation for his service-connected cervical spine 
disability and a permanent and total rating for pension 
purposes.  During the pendency of these claims, jurisdiction 
over the veteran's claims folder was transferred from the RO 
in Chicago to the RO in San Juan, Puerto Rico.  In January 
2000, the RO in San Juan informed the veteran that he would 
be scheduled for a VA examination.  This letter was returned 
as undeliverable.  The RO in San Juan returned the case to 
the RO in Chicago in June of 2000.  A current address for the 
veteran was obtained in July 2000, but apparently no further 
action has been taken on the veteran's claims for an 
increased evaluation for cervical spine disability and for a 
permanent and total rating for pension purposes.  Therefore, 
these matters are referred to the RO for appropriate action.


REMAND

The veteran contends that service connection is warranted for 
PTSD because it developed as result of an incident in Vietnam 
in November 1968 when he sustained a neck injury from an 
explosion caused by a rocket attack.  In a stressor statement 
submitted with his claim in September 1997, the veteran 
provided detailed information concerning this alleged 
stressor.

The Board also notes that the veteran is currently service-
connected for residuals of a fracture of the cervical spine.  
The veteran's service medical records appear to be 
incomplete.  A July 1969 summary of the veteran's 
hospitalization at the Naval Hospital in Great Lakes, 
Illinois notes that the veteran was struck in the head by a 
falling object on November 26, 1968, that he sustained a 
skull laceration and a fracture of C5, that after initial 
treatment he was transferred to the station hospital in Da 
Nang, and then sent to the Naval Hospital in Guam on December 
1, before being transferred to the Great Lakes facility where 
he was admitted on December 26, 1968.  The veteran went on an 
unauthorized absence in March 1969.  

An August 1969 report indicates that the veteran returned to 
the Great Lakes facility in July 1969 due to severe neck pain 
and that he received physical therapy before being discharged 
in August 1969.  Later service medical records also document 
treatment for residuals of the cervical spine fracture.  The 
service medical records dated prior to January 1971 do not 
indicate that the trauma sustained in November 1968 was 
associated with a rocket attack or combat.  However, service 
medical records dated in January and February 1971, including 
a medical board report, indicate that the veteran was struck 
on the scalp by a rocket fragment on November 26, 1968.  

In support of his claim the veteran has provided the report 
of a September 1997 VA psychological assessment, which shows 
that the veteran was diagnosed with PTSD resulting from being 
severely wounded in a rocket attack in November 1968.

Noting that the veteran did not receive the Purple Heart 
Medal, the RO denied the veteran's claim on the basis that 
neither the veteran's participation in combat nor the alleged 
stressor supporting the diagnosis of PTSD had been verified.  
In doing so, the RO also noted that the veteran failed to 
respond to its November 1997 request for more information 
concerning the alleged stressor.

The Board notes that notwithstanding the details provided by 
the veteran in his stressor statement and the detailed 
information contained in the veteran's service medical 
records, the RO has not attempted to verify the veteran's 
alleged service stressor.  Moreover, the RO has not provided 
the veteran with a VA examination by a psychiatrist to 
determine if the veteran has PTSD.  

In light of these circumstances, the Board has concluded a 
remand for further development of the record is warranted.

Finally, the Board notes that in response to his request, the 
veteran was scheduled for a hearing at the RO before a 
traveling Board member on September 19, 1999.  Notice of the 
hearing date was sent to the veteran in correspondence dated 
in August 1999.  A report of contact shows that on the date 
of the hearing the veteran called the RO and reported that he 
was unable to attend the hearing because of an illness for 
which he had been recently hospitalized.  He requested that 
he be rescheduled for a travel Board hearing and also asked 
that the RO contact him later in this regard.  If still 
desired, the veteran should be scheduled for a travel Board 
hearing while the case is in remand status.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain and 
associate with the claims file service 
medical records pertaining to the 
veteran's treatment for trauma residuals 
from approximately November 26, 1968, 
until December 25, 1968.  The RO should 
document its actions in this regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain the veteran's complete 
service medical records, it should so 
inform the veteran.  The RO should also 
request the veteran to provide copies of 
any service medical records that he may 
have.  

3.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file all identified medical 
records that have not been obtained 
previously.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
him to submit copies of the outstanding 
records.

5.  Based upon the information provided 
by the veteran, to include any additional 
information provided while the case is in 
remand status, and additional information 
contained in the veteran's service 
medical records, the RO should prepare a 
summary of the veteran's alleged 
stressor(s).  The information provided by 
the veteran concerning the specific 
circumstances of the claimed stressors, 
and a copy of the service records 
documenting the veteran's unit 
assignments should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the stressor(s) claimed 
by the veteran.  

6.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of any currently present 
psychiatric disability.  All indicated 
studies should be performed, and the 
veteran's claims file must be made 
available to and reviewed by the 
psychiatrist.  The psychiatrist should 
specifically should confirm or rule out a 
diagnosis of PTSD and, if PTSD is 
diagnosed, the examiner should identify 
the diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  The rationale for all 
opinions expressed should also be 
provided.

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

8.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
schedule the veteran for a travel Board 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


